Exhibit 10.2

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

Dated as of July 8, 2013

Among

BRE SELECT HOTELS PROPERTIES LLC, BRE SELECT HOTELS TUSCALOOSA LLC, BRE SELECT
HOTELS REDMOND LLC, BRE SELECT HOTELS AZ LLC, BRE SELECT HOTELS TX L.P., BRE
SELECT HOTELS NC L.P. and BRE SELECT HOTELS CLEARWATER LLC,

collectively, as Borrower

and

BRE SELECT HOTELS OPERATING LLC,

as Operating Lessee

and

CITIGROUP GLOBAL MARKETS REALTY CORP.,

and

BANK OF AMERICA, N.A.,

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS, dated as of
July 8, 2013 (this “Amendment”), is by and among CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 388 Greenwich Street, 19th
Floor, New York, New York 10013 and BANK OF AMERICA, N.A., a national banking
association, having an address at One Bryant Park, New York, New York 10036
(together with their respective successors and assigns, each, a “Co-Lender” and,
collectively, “Lender”), BRE SELECT HOTELS PROPERTIES LLC, a Delaware limited
liability company, BRE SELECT HOTELS TUSCALOOSA LLC, a Delaware limited
liability company, BRE SELECT HOTELS REDMOND LLC, a Delaware limited liability
company, BRE SELECT HOTELS AZ LLC, a Delaware limited liability company, BRE
SELECT HOTELS TX L.P., a Delaware limited partnership, BRE SELECT HOTELS NC
L.P., a Delaware limited partnership and BRE SELECT HOTELS CLEARWATER LLC, a
Delaware limited liability company (together with their respective successors
and assigns, each, an “Individual Borrower” and, collectively, “Borrower”), each
having its principal place of business at c/o The Blackstone Group, 345 Park
Avenue, New York, New York 10154, and BRE SELECT HOTELS OPERATING LLC, a
Delaware limited liability company (“Operating Lessee”), having its principal
place of business at c/o The Blackstone Group, 345 Park Avenue, New York, New
York 10154. All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Lender has made a loan in the original principal amount of Six Hundred
Million Dollars ($600,000,000) (the “Loan”) to Borrower pursuant to that certain
Loan Agreement, dated as of May 14, 2013 (the “Original Loan Agreement”), by and
among Borrower, Operating Lessee and Lender, which Loan is evidenced by the
Original Loan Agreement and the other Loan Documents (as defined in the Original
Loan Agreement); and

WHEREAS, Borrower, Operating Lessee and Lender now desire to amend the Original
Loan Agreement (the Original Loan Agreement, as amended by this Amendment, and
as the same may be further amended, replaced, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) and certain other
Loan Documents, each as more specifically set forth herein.

NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows.



--------------------------------------------------------------------------------

A G R E E M E N T:

Section I. Modification to Original Loan Agreement.

(i) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Component” in its entirety to read as follows:

““Component” shall mean, individually, any one of Component A-1, Component A-2,
Component B, Component C , Component D or Component E.”

(ii) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Components” in its entirety to read as follows:

““Components” shall mean, collectively, Component A-1, Component A-2, Component
B, Component C, Component D and Component E.”

(iii) Section 1.1 of the Original Loan Agreement is hereby amended to delete the
definition of “Component F” in its entirety.

(iv) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Interest Shortfall” in its entirety to read as follows:

““Interest Shortfall” shall mean, with respect to any repayment or prepayment of
the Loan (including a repayment on the Maturity Date) made on a date that is
after the Payment Date and prior to, but not including, the Determination Date,
the interest that would have accrued on the Loan (absent such repayment or
prepayment) from and including the date on which such repayment or prepayment
occurs through and including the last day of the Interest Period relating to the
Payment Date following the date of such prepayment.”

(v) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Monthly Debt Service Payment Amount” in its entirety to read as
follows:

““Monthly Debt Service Payment Amount” shall mean commencing on the Payment Date
occurring in June, 2013 and continuing to and including the Maturity Date, an
amount equal to the interest which accrues on the Loan for the related Interest
Period.”

(vi) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Replacement Management Agreement” in its entirety to read as
follows:

““Replacement Management Agreement” shall mean either (a) a management agreement
with a Qualified Manager substantially in the same form and substance as the
applicable Management Agreement, (b) a management agreement with a Qualified
Manager on material terms which shall not be less favorable than those terms set
forth on Exhibit F attached hereto or (c) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (c),
Lender, at its option, may require that Borrower shall have obtained a Rating
Agency Confirmation from the applicable Approved Rating Agencies with respect to
the management agreement. In each case, the replacement Qualified Manager shall
enter into (i) an assignment of management agreement and subordination of
management fees substantially in the form as the Assignment of Management
Agreement (or of such other form and substance reasonably acceptable to Lender)
executed and delivered to Lender by Borrower, Operating Lessee and such
Qualified Manager; provided, that, in no instance shall such Assignment of

 

-2-



--------------------------------------------------------------------------------

Management Agreement be in substantially the same form as the Assignment of
Management Agreement executed on the Closing Date by Borrower, Operating Lessee,
Lender and White Lodging Services Corporation and (ii) a joinder to the terms
and conditions of the Cash Management Agreement at Borrower’s expense.”

(vii) Section 1.1 of the Original Loan Agreement is hereby amended to replace
the definition of “Spread” in its entirety to read as follows:

““Spread” shall mean, with respect to each Component, the following amounts, as
the same may be reallocated pursuant to, and in accordance with restrictions and
limitations contained in Section 9.1.2:

(i) Component A-1, 3.339583333%;

(ii) Component A-2, 3.339583333%;

(iii) Component B, 3.339583333%;

(iv) Component C, 3.339583333%;

(v) Component D, 3.339583333%; and

(vi) Component E, 3.339583333%

The Spread for each Component shall be increased by one-quarter percent (0.25%)
during the second Extension Period.”

(viii) Section 2.1.6 of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“2.1.6 Components of the Loan. For the purpose of computing interest payable
from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Loan shall be
divided into Components A through E. The principal amount of the Components
shall be as follows:

 

COMPONENT

   PRINCIPAL AMOUNT  

A-1

   $ 90,000,000   

A-2

   $ 171,500,000   

B

   $ 76,500,000   

C

   $ 57,700,000   

D

   $ 60,400,000   

E

   $ 143,900,000”   

 

-3-



--------------------------------------------------------------------------------

(ix) Section 2.3.1 of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender on June 9,
2013 and on each Payment Date thereafter up to and including the Maturity Date,
Borrower shall make a payment to Lender equal to the Monthly Debt Service
Payment Amount, which payments shall be applied to accrued and unpaid interest.
Payments pursuant to this Section 2.3.1 shall be applied to interest accrued, or
to be accrued for the related Interest Period in which the Payment Date occurs,
as follows: (i) first, to the payment of interest then due and payable under
Component A-1; (ii) second, to the payment of interest then due and payable
under Component A-2; (iii) third, to the payment of interest then due and
payable under Component B; (iv) fourth, to the payment of interest then due and
payable under Component C; (v) fifth, to the payment of interest then due and
payable under Component D; and (vi) sixth, to the payment of interest then due
and payable under Component E.”

(x) Section 2.4.1(b) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(b) On or after the Prepayment Release Date, Borrower shall have the right to
prepay the Loan in whole, or in part, provided that (i) no Event of Default
exists; (ii) Borrower gives Lender not less than seven (7) Business Days prior
written notice that Borrower intends to prepay (the “Prepayment Notice”); and
(iii) Borrower pays Lender, in addition to the outstanding principal amount of
the Loan to be prepaid, (A) if such prepayment of the Loan occurs on a day that
is not a Payment Date, all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Interest
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, all amounts of accrued and unpaid interest through and including the last
day of the Interest Period related to such Payment Date, provided, however, if
any prepayment is made during the period commencing on the first calendar day
immediately following a Payment Date to, but not including, the Determination
Date in such calendar month, Borrower shall pay to Lender the Interest Shortfall
amount, if any, estimated by Lender (based on LIBOR in effect as of the date of
such prepayment) to be due in connection with such prepayment, provided, that
once the Interest Rate for the next occurring Interest Period can be determined,
Lender shall calculate the actual amount of interest required to be paid by
Borrower for such prepayment and (x) if the Interest Shortfall paid to Lender is
in excess of the amount required to be paid pursuant to this Section 2.4.1(b),
Lender shall promptly return to Borrower such excess amount and (y) if the
Interest Shortfall is less than the amount required to be paid pursuant to this
Section 2.4.1(b), Borrower shall pay to Lender within three (3) Business Days of
notice from Lender, the amount of such deficiency, (B) except with respect to
any prepayment that is a Permitted Prepayment Exception, if such prepayment is
made prior to the Spread Maintenance Premium Termination Date, the Spread
Maintenance Premium and (C) all other sums then due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited
to, all of Lender’s reasonable actual out of pocket costs and expenses
(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment of the Loan, including, without limitation, any
Breakage Costs and any actual out of pocket costs and expenses associated with
any rescinded or extended Prepayment Notice. Any Prepayment Notice may be
rescinded or extended by Borrower upon delivery of written

 

-4-



--------------------------------------------------------------------------------

notice to Lender on or prior to the date specified for prepayment in the
Prepayment Notice, provided that Borrower shall be responsible for the
reasonable actual costs and expenses incurred by Lender in connection with the
rescission or extension of such Prepayment Notice, including, without
limitation, Breakage Costs. Notwithstanding the foregoing, prior to a
Securitization, with respect to any prepayment made after the Payment Date and
prior to or on the Determination Date, Borrower shall only be required to pay
interest through the date of such prepayment.”

(xi) Section 2.4.1(c) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(c) Notwithstanding the foregoing, Borrower shall be permitted to prepay a
portion of the Loan, at any time and from time to time, without any Spread
Maintenance Premium or other prepayment penalty, premium or charge in an amount
not to exceed, in the aggregate, the Permitted Prepayment Threshold, provided in
the event such payment is a result of a Permitted Prepayment Exception, the
Permitted Prepayment Threshold shall not be applicable (and for the avoidance of
doubt, prepayments or repayments relating to a Permitted Prepayment Exception
shall not reduce the Permitted Prepayment Threshold); provided, that (i) no
Event of Default exists; (ii) Borrower gives Lender a Prepayment Notice in the
manner specified in Section 2.4.1(b) hereof; and (iii) Borrower pays Lender, in
addition to the outstanding principal amount of the Loan to be prepaid, (A) if
such prepayment of the Loan occurs on a day that is not a Payment Date, all
amounts of interest which would have accrued on the amount of the Loan to be
paid through and including the last day of the Interest Period related to the
Payment Date next occurring following the date of such prepayment of the Loan,
or, if such prepayment of the Loan occurs on a Payment Date, all amounts of
accrued and unpaid interest through and including the last day of the Interest
Period related to such Payment Date, provided, however, if any prepayment is
made during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the Determination Date in such
calendar month, Borrower shall pay to Lender the Interest Shortfall amount, if
any, estimated by Lender (based on LIBOR in effect as of the date of such
prepayment) to be due in connection with such prepayment, provided, that once
the Interest Rate for the next occurring Interest Period can be determined,
Lender shall calculate the actual amount of interest required to be paid by
Borrower for such prepayment and (x) if the Interest Shortfall paid to Lender is
in excess of the amount required to be paid pursuant to this Section 2.4.1(c),
Lender shall promptly return to Borrower such excess amount and (y) if the
Interest Shortfall is less than the amount required to be paid pursuant to this
Section 2.4.1(c), Borrower shall pay to Lender within three (3) Business Days of
notice from Lender, the amount of such deficiency; and (B) all other sums then
due and payable under this Agreement, the Note, and the other Loan Documents,
including, but not limited to, all of Lender’s reasonable actual out of pocket
costs and expenses (including reasonable attorney’s fees and disbursements)
incurred by Lender in connection with such prepayment of the Loan, including,
without limitation, any Breakage Costs and any actual out of pocket costs and
expenses associated with any rescinded or extended Prepayment Notice. Any
Prepayment Notice may be rescinded or extended by Borrower upon delivery of
written notice to Lender on or prior to the date specified for prepayment in the
Prepayment Notice, provided that Borrower shall be responsible for the
reasonable actual costs and expenses incurred by Lender in connection with the
rescission or extension of such Prepayment Notice, including, without
limitation, Breakage Costs. Notwithstanding the foregoing, prior to a
Securitization, with respect to any prepayment made after the Payment Date and
prior to or on the Determination Date, Borrower shall only be required to pay
interest through the date of such prepayment.”

 

-5-



--------------------------------------------------------------------------------

(xii) Section 2.4.1(d) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(d) Concurrently with any voluntary prepayment made pursuant to this
Section 2.4.1 (other than (i) a prepayment made in connection with a Property
release in accordance the terms and conditions of Section 2.5.2 hereof,
including, without limitation, Section 2.5.2(g) hereof, (ii) a prepayment made
pursuant to Section 2.5.3 hereof (except to the extent such prepayment pursuant
to Section 2.5.3 hereof expressly requires a pro rata prepayment of the Loan and
each Mezzanine Loan, which pro rata payment shall not be duplicative of any
payment required to be made under Section 2.5.3 of the applicable Mezzanine Loan
Agreement) and (iii) a prepayment pursuant to Section 6.4(d) hereof), each
Mezzanine Borrower shall make a prepayment of the related Mezzanine Loan in an
amount determined by multiplying the outstanding principal balance of each
Mezzanine Loan by a fraction in which the portion of this Loan prepaid pursuant
to this Section 2.4.1 is the numerator and the outstanding principal balance of
this Loan prior to such prepayment is the denominator. Notwithstanding the
foregoing, except with respect to any prepayment of a Mezzanine Loan made solely
in accordance with Sections 2.4.2, 2.4.3 or 2.5 of this Agreement or a
prepayment made pursuant to Section 6.4 of this Agreement, provided no Event of
Default shall then exist, on or after the Prepayment Release Date (but subject
to Mezzanine A Borrower’s right to make prepayments up to the Permitted
Prepayment Threshold (as defined in the Mezzanine A Loan Agreement) pursuant to,
and in accordance with, Section 2.4.1(c) of the Mezzanine A Loan Agreement and
subject to Mezzanine B Borrower’s right to make prepayments up to the Permitted
Prepayment Threshold (as defined in the Mezzanine B Loan Agreement) pursuant to,
and in accordance with, Section 2.4.1(c) of the Mezzanine B Loan Agreement) a
Mezzanine Borrower (such Mezzanine Borrower, a “Prepaying Mezzanine Borrower”)
may at its sole discretion, subject to the terms and conditions of the
applicable Mezzanine Loan Documents, voluntarily prepay all or any portion of
its Mezzanine Loan (the “Prepaid Mezzanine Loan”) without a prepayment of the
Loan, provided that concurrently with such voluntary prepayment of the Prepaid
Mezzanine Loan, each other Mezzanine Borrower shall make a prepayment of their
related Mezzanine Loan in an amount determined by multiplying the outstanding
principal balance of each such Mezzanine Loan by a fraction (1) the numerator of
which is the portion of the Prepaid Mezzanine Loan being prepaid pursuant to the
applicable Mezzanine Loan Documents and (2) the denominator of which is the
outstanding principal balance of the Prepaid Mezzanine Loan.”

(xiii) Section 2.4.2(a) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(a) On the next occurring Payment Date following the date on which Lender
actually receives any Net Proceeds with respect to any Individual Property, if
Lender is not obligated to make such Net Proceeds available to Borrower for the
Restoration of any Individual Property or otherwise remit such Net Proceeds to
Borrower pursuant to Section 6.4, Borrower shall prepay or Lender shall apply an
amount equal to one hundred percent (100%) of such Net Proceeds as a prepayment
of a portion of the outstanding principal balance of the Loan together with
interest through the end of the related Interest Period and any other sums due
hereunder,

 

-6-



--------------------------------------------------------------------------------

including, without limitation, any Breakage Costs due in connection therewith,
in an amount equal to one hundred percent (100%) of such Net Proceeds up to the
Adjusted Release Amount for such Individual Property and any Net Proceeds in
excess of the Adjusted Release Amount shall be applied first to the Mezzanine A
Loan up to the Mezzanine A Adjusted Release Amount, then to the Mezzanine B Loan
up to the Mezzanine B Adjusted Release Amount, and any Net Proceeds in excess of
the aggregate of the Adjusted Release Amount and the Mezzanine Adjusted Release
Amount for such Individual Property shall be disbursed to Borrower. Other than
following an Event of Default, no Spread Maintenance Premium, Spread Maintenance
Default Premium or other premium, penalty or charge shall be due in connection
with any prepayment made pursuant to this Section 2.4.2. After the occurrence
and during the continuance of an Event of Default, the Net Proceeds may be
applied to the Debt in any order or priority in Lender’s sole discretion. Lender
shall provide to Borrower, upon seven (7) Business Days’ notice and at
Borrower’s sole cost and expense, a release of the Individual Property (and any
related Collateral) if its Adjusted Release Amount is reduced to zero, together
with such additional documents and instruments evidencing or confirming the
release as the Borrower shall reasonably request. Notwithstanding the foregoing,
prior to a Securitization, with respect to any prepayment made after the Payment
Date and prior to or on the Determination Date, Borrower shall only be required
to pay interest through the date of such prepayment.”

(xiv) Section 2.4.4 of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“2.4.4 Application of Prepayments to Components. Any principal payments received
on the Loan when no Event of Default exists shall be applied by Lender between
the Components (a) first, to the reduction of the outstanding principal balance
of Component A-1, until reduced to zero, (b) second, to the reduction of the
outstanding principal balance of Component A-2 until reduced to zero, (c) third,
to the reduction of the outstanding principal balance of Component B until
reduced to zero, (d) fourth, to the reduction of the outstanding principal
balance of Component C until reduced to zero, (e) fifth, the reduction of the
outstanding principal balance of Component D until reduced to zero, and
(f) sixth, to the reduction of the outstanding principal balance of Component E
until reduced to zero. Following any Event of Default, any payment of principal
from whatever source may be applied by Lender between the Components in Lender’s
sole discretion.”

(xv) Section 2.5.2(a) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(a) The amount of the outstanding principal balance of the Loan to be prepaid
shall equal or exceed the Adjusted Release Amount for the applicable Individual
Property, such prepayment shall be deemed a voluntary prepayment for all
purposes hereunder, including, the requirements of Section 2.4.1(a), (b) and
(c) hereof (including, without limitation, the payment of any Spread Maintenance
Premium to the extent required pursuant to Section 2.4.1(b) and (c) hereof);”

 

-7-



--------------------------------------------------------------------------------

(xvi) Section 2.5.2(e) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio (as Borrower shall have established to Lender’s reasonable satisfaction
based upon valuations obtained by Borrower at its sole cost and expense using
any commercially reasonable valuation method permitted to a REMIC Trust (which
may include an existing or updated appraisal or other written determination of
value using a commercially reasonable valuation method reasonably satisfactory
to Lender)) (expressed as a percentage) (which for the avoidance of doubt shall
not include the Mezzanine Loans) exceeds or would exceed 125% immediately after
giving effect to the release of the applicable Individual Property, no release
under any provision of this Agreement will be permitted unless the principal
balance of the Loan is prepaid by an amount not less than the greater of (i) the
Adjusted Release Amount or (ii) the least of the following amounts: (A) only if
the released Individual Property is sold, the net proceeds of an arm’s length
sale of the released Individual Property to an unrelated Person, plus, in the
case of a release pursuant to Sections 2.4.2 and Section 6.4(d), an amount equal
to the Net Proceeds (to the extent such amount has not previously been applied
to the principal balance), (B) the fair market value of the released Individual
Property at the time of the release, plus, in the case of a release pursuant to
Sections 2.4.2 and Section 6.4(d), an amount equal to the Net Proceeds (to the
extent such amount has not previously been applied to the principal balance),
and (C) an amount such that the Loan-to-Value Ratio (as so determined by Lender
in accordance with the provisions of this clause (e)) after giving effect to the
release of the applicable Individual Property is not greater than the
Loan-to-Value Ratio immediately prior to such release, unless Lender receives an
opinion of counsel that, if this clause (ii) is applicable but not followed or
is no longer applicable at the time of such release, the Securitization will not
fail to maintain its status as a REMIC Trust as a result of the release of the
applicable Individual Property;”

(xvii) Section 5.2.10(h) of the Original Loan Agreement is hereby deleted in its
entirety and shall replaced in its entirety to read as follows:

“(h) Borrower shall have the right, from time to time, without the consent of
Lender, (i) make transfers of immaterial portions of any one or more Individual
Properties to Governmental Authorities for dedication or public use, or to third
parties for private use for roadways for access, ingress or egress, or
(ii) grant easements, restrictions, covenants, reservations and rights of way in
the ordinary course of business for use, access, water and sewer lines,
telephone and telegraph lines, electric lines, telecommunications leases and
other utilities, provided that no such conveyance, grant or encumbrance shall
materially impair the utility and operation of the affected Individual Property
or have a Material Adverse Effect. In connection with any such grant, conveyance
or encumbrance, if requested by Borrower, Lender shall execute and deliver any
instrument necessary or reasonably appropriate and in the form reasonably
acceptable to the Lender evidencing its consent to such grant, conveyance or
encumbrance (and, in the case of any such transfer as described in the preceding
subclause (i), a release of such portion of the Individual Property from the
Lien of the applicable Security Instrument and, in the case of any easement,
covenant, reservation or right-of-way as described in the preceding subclause
(ii), the subordination of the Lien of the Security Instrument encumbering the
affected Individual Property to such easement, covenant, reservation or
right-of-way) upon receipt by Lender of:

(A) thirty (30) days’ prior written notice thereof;

 

-8-



--------------------------------------------------------------------------------

(B) a copy of the easement, covenant, reservation or right of way;

(C) an Officer’s Certificate stating (I) with respect to any such transfer, the
consideration, if any, being paid for the transfer and (II) that such transfer,
easement, covenant, reservation or right of way does not have a Material Adverse
Effect;

(D) reimbursement of all of Lender’s reasonable costs and expenses incurred in
connection with such grant, conveyance or encumbrance (and such consent, release
of lien or instrument of subordination); and

(E) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio (as Borrower shall have established to Lender’s reasonable satisfaction
based upon valuations obtained by Borrower at its sole cost and expense using
any commercially reasonable valuation method permitted to a REMIC Trust (which
may include an existing or updated appraisal or other written determination of
value using a commercially reasonable valuation method reasonably satisfactory
to Lender)) (expressed as a percentage) (which for the avoidance of doubt shall
not include the Mezzanine Loans) exceeds or would exceed 125% immediately after
giving effect to the release of any portion of any Individual Property in
accordance with the terms and conditions of this Section 5.2.10(h), no transfer
of such portion of such Individual Properties will be permitted unless the
principal balance of the Loan is prepaid by an amount not less than the least of
the following amounts: (A) the net proceeds of an arm’s length sale of such
portion of such Individual Property to an unrelated Person, (B) the fair market
value of such portion of such Individual Property at the time of the release, or
(C) an amount such that the Loan-to-Value Ratio (as so determined by Lender in
accordance with the provisions of this clause (E)) after giving effect to the
release of such portion of such applicable Individual Property is not greater
than the Loan-to-Value Ratio immediately prior to such release, unless Lender
receives an opinion of counsel that the Securitization will not fail to maintain
its status as a REMIC Trust as a result of the release of such portion of such
Individual Property.

Subject to the immediately preceding clause (E), if Borrower shall receive any
consideration in connection with any transfers or grants consummated in
accordance with this Section 5.2.10(h), Borrower shall have the right to use any
such consideration in connection with any alterations performed in connection
with such transfer or grant, provided that, to the extent any such consideration
is not used in connection with such alterations (or any such consideration
exceeds the amount required to perform such alterations), Borrower shall
promptly deposit the consideration or such excess amount, as the case may be,
into the Cash Management Account.”

 

-9-



--------------------------------------------------------------------------------

(xviii) Section 6.3(b) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Security
Instrument in connection with a Condemnation of an Individual Property (but
taking into account any proposed Restoration on the remaining portion of such
Individual Property) (based solely on real property and excluding any personal
property or going concern value) and using any commercially reasonable valuation
method permitted to a REMIC Trust (which may include an existing or updated
appraisal or other written determination of value using a commercially
reasonable valuation method proposed by Borrower and reasonably satisfactory to
Lender)), the Loan-to-Value Ratio is greater than 125% (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable
valuation method permitted to a REMIC Trust), the principal balance of the Loan
must prepaid down by an amount not less than the least of the following amounts:
(i) the Condemnation Proceeds (together with any other Net Proceeds received
with respect to the released Property (to the extent such amount has not
previously been applied to the principal balance)), (ii) the fair market value
of the released property at the time of the release, or (iii) an amount such
that the Loan-to-Value Ratio (as so determined by Lender) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the Securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the Lien of
the Security Instrument. Any such prepayment shall be deemed a prepayment
pursuant to Section 2.4.2 hereof.”

(xvix) Section 7.3.1 of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“7.3.1 Deposits. Borrower shall pay to Lender (a) (i) on the Closing Date, an
amount equal to $14,263,360.60 to fund the costs of the Required Capital
Improvements and (ii) on June 20, 2013, an amount equal to $6,763,639.40, which
deposit shall increase the aggregate amount of Replacement Reserve Funds to fund
the costs of the Required Capital Improvements to $21,000,000.00 and (b) on each
Payment Date after the Closing Date an amount equal to the sum of (A) on each of
the first thirty-six (36) Payment Dates after the Closing Date, $250,000.00 to
fund the costs of the Required Capital Improvements and (B) (i) four percent
(4%) of Gross Income from Operations (or such greater amount if required by the
Franchise Agreements) of the calendar month occurring two (2) calendar months
prior to the calendar month of the Payment Date on which such deposit is
required (such month, the “Measurement Month”) less (ii) the amount actually
deposited into the reserve accounts relating to FF&E maintained by the Marriott
Managers under the respective Management Agreements between Operating Lessee and
the applicable Marriott Manager entered into in accordance with the terms of
this Agreement during such Measurement Month, provided such reserve accounts
continue to held and maintained in accordance with the FF&E Reserve Account
Control Agreements to fund the costs of FF&E Expenditures (the foregoing clauses
(A) and (B), collectively, the “Replacement Reserve Monthly Deposit”), which
amounts shall be deposited into an account controlled by Lender (the
“Replacement Reserve Account”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund”. After the Closing Date,
Borrower, at its option, may pay to Lender additional amounts for deposit into
the Replacement Reserve Account and any such amounts received by Lender from
Borrower shall reduce the amount of each remaining deposit pursuant to clause
(A) hereunder by an amount equal to the amount of such additional amount
deposited into the Replacement Reserve Account divided by the number of
remaining

 

-10-



--------------------------------------------------------------------------------

deposits pursuant to clause (A) hereunder. An amount equal to a pro rata amount
(based on the relative Release Amounts) of the Replacement Reserve Fund, if a
positive amount, shall be retained by Lender in the Replacement Reserve Account
and credited toward the future Replacement Reserve Monthly Deposits required by
Lender solely with respect to clause (B) hereunder in the event an Individual
Property is released from the Lien of its related Security Instrument in
accordance with Section 2.4.2 or Section 2.5 hereof. Amounts on deposit in the
Replacement Reserve Account that are not expended in any given Fiscal Year shall
be available to be disbursed in accordance with Section 7.3.2 below for the cost
of Replacement Expenditures in any subsequent Fiscal Year provided that any such
non-expended balance shall not be deemed to reduce Borrower’s obligation to make
the full amount of the Replacement Reserve Monthly Deposit during any subsequent
Fiscal Year as and when due under this Section 7.3.1.”

(xx) The Original Loan Agreement is hereby amended to add, in the appropriate
numeric order, the following as new Section 10.31:

“10.31. Marriott Franchise Agreements. For the avoidance of doubt, nothing
contained in this Agreement or any of the other Loan Documents, is, or shall be
deemed to constitute, a collateral assignment, pledge or grant of a security
interest by Borrower and/or Operating Lessee to Lender with respect to any
Franchise Agreement with Marriott International Inc. or its affiliates or any
Franchise Owner Agreement with Marriott International Inc. or its affiliates in
violation of such Franchise Agreement or such Franchise Owner Agreement.”

Section II. Amendment to Other Loan Documents. Each of the Loan Documents (other
than the Loan Agreement) is hereby amended such that (i) each reference in any
of the Loan Documents (other than the Loan Agreement) to the defined terms
Component, Components, Monthly Debt Service Payment Amount, Replacement
Management Agreement, Interest Shortfall and Spread which defined terms have
been modified pursuant to this Amendment shall be deemed to be a reference to
such defined term as so modified, (ii) each reference in any of the Loan
Documents (other than the Loan Agreement) to the defined term Component F, which
defined term has been deleted in its entirety pursuant to this Agreement shall
be deemed deleted and (iii) each reference to the Loan Agreement shall mean the
Original Loan Agreement, as modified pursuant to the terms of this Agreement.

Section III. Reaffirmation of Guaranty. In connection with this Amendment, each
Guarantor hereby:

(a) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Guarantor under the Guaranty.

(b) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty.

(c) Acknowledges that the Guaranty and the obligations of Guarantor contained in
the Guaranty are continuing and in full force and effect.

(d) Hereby reaffirms the Guaranty and its obligations thereunder, and
acknowledges that this reaffirmation of the Guaranty is for the benefit of
Lender.

 

-11-



--------------------------------------------------------------------------------

Section IV. Reaffirmation of Indemnitor Guaranty and Environmental Indemnity. In
connection with this Amendment, Indemnitor hereby:

(e) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Indemnitor under the Indemnitor Guaranty or the Environmental
Indemnity.

(f) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Indemnitor Guaranty or the
Environmental Indemnity.

(g) Acknowledges that the Indemnitor Guaranty and the Environmental Indemnity
and the obligations of Indemnitor contained in the Indemnitor Guaranty and the
Environmental Indemnity are continuing and in full force and effect.

(h) Hereby reaffirms the Indemnitor Guaranty and the Environmental Indemnity and
its obligations thereunder, and acknowledges that this reaffirmation of the
Indemnitor Guaranty and Environmental Indemnity is for the benefit of Lender.

Section V. No Offset; No Default. Each of Borrower and Operating Lessee hereby
waives all offsets, defenses and claims it may have against Lender that accrued
on or before the date hereof. As of the date hereof, Lender acknowledges that to
Lender’s actual knowledge there is no existing Event of Default or Default by
Borrower, Operating Lessee, any other Loan Party, Indemnitor or Guarantor under
the Loan Documents.

Section VI. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except to the extent expressly provided herein, operate as
a waiver of any right, power or remedy of any of Lender, Borrower, Operating
Lessee, any other Loan Party, Indemnitor or Guarantor under the Loan Agreement
or any of the other Loan Documents, nor constitute a waiver of any provision of
the Loan Agreement or any of the other Loan Documents by any of the parties
hereto.

Section VII. No Presumption Against Party Drafting Amendment. Should any
provision of this Agreement require judicial interpretation, it is agreed that a
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared or drafted the same, it being
agreed that all parties to this Amendment participated in the preparation
hereof.

Section VIII. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section IX. Ratification. Borrower, Operating Lessee and Lender hereby ratify
and confirm the Loan Agreement, as modified hereby. Except as modified and
amended by this Amendment, the Loan, the Loan Agreement and the other Loan
Documents and the respective obligations of Lender, Operating Lessee and
Borrower thereunder shall be and remain unmodified and in full force and effect.

 

-12-



--------------------------------------------------------------------------------

Section X. No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

Section XI. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York. If any provision hereof is
not enforceable, the remaining provisions of this Amendment shall be enforced in
accordance with their terms.

Section XII. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

Section XIII. References to Loan Agreement. All references in the Loan Documents
to the Loan Agreement shall mean the Loan Agreement as hereby modified herein.

Section XIV. Entire Agreement. This Amendment constitutes the entire agreement
between Borrower, Operating Lessee and Lender with respect to subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

Section XV. Incorporation of Recitals; Defined Terms. The recitals hereto are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: BRE SELECT HOTELS PROPERTIES LLC, a Delaware limited liability company
By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS TUSCALOOSA LLC, a Delaware limited liability company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS REDMOND LLC, a Delaware limited liability company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS AZ LLC, a Delaware limited liability company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

BRE SELECT HOTELS TX L.P., a Delaware limited partnership By: BRE Select Hotels
TX GP LLC, a Delaware limited liability company, its general partner By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS NC L.P., a Delaware limited partnership By: BRE Select Hotels NC GP LLC;
a Delaware limited liability company, its general partner By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS CLEARWATER LLC, a Delaware limited liability company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President

 

-2-



--------------------------------------------------------------------------------

OPERATING LESSEE: BRE SELECT HOTELS OPERATING LLC, a Delaware limited liability
company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President



--------------------------------------------------------------------------------

LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP. By:  

/s/ Harry Kramer

  Name:   Harry Kramer   Title:   Authorized Signatory BANK OF AMERICA, N.A. By:
 

/s/ Steven Wasser

  Name:   Steven Wasser   Title:   Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section III of this First
Amendment to Loan Agreement and Other Loan Documents.

 

GUARANTOR: BLACKSTONE REAL ESTATE PARTNERS VII L.P., a Delaware limited
partnership By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director
BLACKSTONE REAL ESTATE PARTNERS VII.TE.1 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.2 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director
BLACKSTONE REAL ESTATE PARTNERS VII.TE.3 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

BLACKSTONE REAL ESTATE PARTNERS VII.TE.4 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner   By:  

/s/ William J. Stein

    Name:   William J. Stein     Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.5 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director
BLACKSTONE REAL ESTATE PARTNERS VII.TE.6 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

BLACKSTONE REAL ESTATE PARTNERS VII.TE.7 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner

       By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

By:  

/s/ William J. Stein

  Name:   William J. Stein   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.8 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner

       By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

By:  

/s/ William J. Stein

  Name:   William J. Stein   Title:   Senior Managing Director

BLACKSTONE REAL ESTATE PARTNERS VII.F L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner   By:   BREA VII L.L.C., a Delaware limited liability company,
its general partner   By:  

/s/ William J. Stein

    Name:   William J. Stein     Title:   Senior Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section IV of this First
Amendment to Loan Agreement and Other Loan Documents.

 

INDEMNITOR: BRE SELECT HOTELS CORP, a Delaware corporation By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Chief Financial Officer, Vice President and
Managing Director